Citation Nr: 1725181	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  98-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC) under 38 U.S.C.A § 1114(o) and (r).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned in an August 2014 hearing.  A hearing transcript is of record.

The Board granted the Veteran's claim for SMC based on need for aid and attendance in December 2015.  The Veteran appealed to the Court of Appeals for Veterans' Claims (Court).  In April 2017, the Court granted a Joint Motion for Remand returning the case to the Board for consideration of higher levels of SMC.


FINDINGS OF FACT

1. The Veteran is currently in receipt of SMC under 38 U.S.C.A. § 1114 subsections (k) and (l); 

2. The Veteran is not service-connected for any disability regarding his sight, hearing loss, or speech and the evidence weighs against him having loss of or loss of use of both feet/legs, both hands, or one foot and one hand.


CONCLUSION OF LAW

The criteria for an increased level of SMC under 38 U.S.C.A. § 1114 (o) and (r) have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In November 2006, the RO sent the Veteran a letter that satisfied VA's notice requirements.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private records.  VA provided examinations for the Veteran's disabilities in August 2006, October 2006, August 2008, June 2010, October 2010, October 2011, November 2011, April 2012, December 2012, September 2013, October 2014, December 2014, January 2015, and April 2016.  The examiners recorded the Veteran's subjective complaints and recorded subjective findings to address his levels of functional impairment.  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

As such, the Board will proceed with consideration of the Veteran's appeal.  

II. SMC Analysis

The Veteran asserts that he should receive a higher level of SMC based on 38 U.S.C.A. § 1114(o) and then also receive the higher level of aid and attendance in 38 U.S.C.A. § 1114(r).  

As a preliminary matter, the Board notes that the Veteran abandoned all claims, including additional SMC claims, when in November 2011, he wrote that he wished to withdraw his certain claims and "only want[ed] to continue on with [his] Aid and Attendance claim."  Nevertheless, the Joint Motion for Remand directs the Board to consider whether the Veteran can receive higher levels of SMC, to include whether the Veteran could warrant an additional rating for anatomical loss of use of both feet per38 C.F.R. § 3.350(b). 

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352; see also VA Gen. Coun. Prec. 5-89 (Mar. 23, 1989) (explaining that SMC is a supplementary statutory benefit based on noneconomic factors such as personal inconvenience, social inadaptability, or the profound nature of a disability).  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k).  Higher levels of SMC are provided at 38 U.S.C.A. § 1114 (l), (m), (n), and (o).

The Veteran is service-connected for dysthymic disorder, chronic fatigue syndrome, epilepsy, mucous colitis, residuals of lumbar strain, tinnitus, eczema, gingival overgrowth, right knee arthritis, left knee injury, left lower extremity radiculopathy, right Achilles rupture, left wrist fracture, right thumb, chronic sinusitis, chronic bronchitis, herpes simplex, and impotence.  His combined rating is 100 percent.  He currently receives SMC under subsection (k) for loss of use of a creative organ and loss of use of his right foot and subsection (l) for significant disabilities requiring regular aid and attendance of another person.  Subsection (l) provides 5 distinct ways to qualify for that level of SMC.  Breniser v. Shinseki, 25 Vet. App. 64, 71 (2011).

Subsection (o) provides for the highest level of SMC for (i) Anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (ii) Conditions entitling to two or more of the rates, no condition being considered twice, provided in 38 U.S.C.A. § 1114(l) through (n); (iii) Bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; (iv) Service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one of both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less; (v) paraplegia; or helplessness.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).

For additional aid and attendance based on 38 U.S.C.A. § 1114(r), there are two possible paths to compensation: special aid and attendance that is identified by (r)(1), and a higher level of special aid and attendance that is discussed in (r)(2), which includes the need for hospitalization, nursing home care, or other residential institutional care.  38 U.S.C.A. § 1114(r); 38 CFR §§ 3.350(h), 3.352.  Both parts are prefaced by the requirements that a veteran be entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  38 U.S.C.A. § 1114(r).

Subsection (k) provides SMC for loss of or loss of use of one or more creative organs, or one foot, or one hand, or both buttocks, or blindness of one eye, only light perception, complete organic aphonia with constant inability to communicate by speech, or deafness of both ears, or for a woman, anatomical loss of 25 percent or more of tissue from a single breast or both breast in combination or has received radiation treatment of breast tissue.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Subsection (l) addresses SMC for veterans with anatomical loss or loss of use of both feet, or of one hand and one foot, or blindness with visual acuity of 5/200 or less, or permantly bedridden, or with such significant disabilities as to be in need or regular aid and attendance.  38 U.S.C.A. § 1114(l).  Loss of use of a hand or foot is defined to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  

Subsection (m) provides for SMC for veterans with anatomical loss or loss of use of both hands, or of both legs or one arm and one leg with factors preventing natural elbow and knee action with prosthesis in place, or blindness in both eyes with only light perception.   

Subsection (n) addresses SMC for loss or loss of use of both arms, both legs, or one arm and one leg all with factors preventing prosthetic placement; or loss of both eyes or blindness without light perception in both eyes.  38 U.S.C.A. § 1114(n).

Subsection (p) allows for an intermediate rate between any previous subsections in the event a veteran's service-connected disabilities exceed the requirements but in no event in excess of $4,667.  8 U.S.C.A. § 1114(p).

After a review of the record, the Board finds that the Veteran does not meet the legal criteria for SMC under 38 U.S.C.A. § 1114(o).  38 CFR § 3.350(e).  

The Veteran has no disabilities affecting his sight, hearing loss, or speech and no anatomical loss of any extremities that could satisfy the requirements of subsections (l), (m), or (n).  38 U.S.C.A. § 1114.  The Veteran asserts that he qualifies for loss of use under subsection (l).  He has loss of use of the right foot but the evidence does not show that he has loss of use of both feet or loss of use of one or both hands as contemplated by 38 C.F.R. § 3.350(a)(2).  As described below, he has consistently been noted to use his hands to feed himself, complete some grooming/dressing tasks, and operate his crutches and wheelchair.  His hands were also deemed of greater functionality than amputation with prosthesis.  The Veteran's main contention is that he has loss of use of his feet or legs.  However, the Board finds that the preponderance of the evidence fails to show that the functionality of his feet or legs is analogous to amputation with prosthesis.  In this regard, on multiple occasions throughout the claims period, the Veteran is noted to be able to walk between 40 to 100 feet and at no point has any examiner found that his feet or legs had functionality equal to amputation with prosthesis.

As a generally summary of the evidence, examinations for chronic fatigue syndrome show fatigue that caused up to 75 percent reduced activity.  See October 2006, August 2008, September 2013, January 2014 examinations.  Back examinations show limitations in standing, walking, lifting, and sitting with use of a cane, walking crutches, and a wheelchair.  See August 2006, October 2010, April 2012 examinations.  Examinations were negative for objective signs of right lower extremity radiculopathy and only mild left lower extremity radiculopathy.  See id.  The Veteran's neurologic system was found to be normal throughout the period on appeal.  See October 2006, August 2008, October 2010, April 2012 examinations.  Knee examinations showed inability to squat, limitations in walking, and use of a wheelchair for long distances.  See August 2008, November 2011, April 2012 examinations.  The Veteran often reported balance problems but stability testing was normal.  

On the question of use of the hands and feet, the Veteran was observed with a normal gait in the August 2006 examination for the back.  The October 2006 examiner of chronic fatigue syndrome noted the Veteran had good grip strength in his hands and was able to ambulate on his own.  In July 2008 and January 2009 statements, the Veteran's wife wrote that his coordination and balance were greatly affected and he needed her assistance with bathing, dressing, and toileting needs.  
In October 2008 correspondence, the Veteran reported falls due to chronic fatigue, joint problems, and overall body weakness.  The August 2008 examiner noted that the Veteran was able to walk about a block, feed himself, and dress himself.  The June 2010 examiner on the question of aid and attendance noted reports of functional limitations including walking 40 paces with crutches but then having to stop because of fatigue, not being able to go uphill or upstairs, and being able to feed himself but needing assistance with bathing, dressing, shaving, and attending to the needs of nature most of the time.  The examiner observed that the Veteran was muscular and "not at all debilitated in appearance," had excellent strength in the arms, and had no demonstrable weakness only subjective weakness.  The examiner opined that the Veteran looked as if he could perform daily activities such as dressing and taking care of the needs of nature but seemed reluctant to try.  

A September 2010 record notes the Veteran's inability to walk unaided but the ability to feed himself.  The October 2010 examiner noted the right hand had five out of 10 with grasping activities.  The examiner found the Veteran was able to walk.  The October 2011 aid and attendance examiner found the Veteran was restricted to his home or its immediate vicinity, was not bedridden, ambulated very poorly, had a very poor gait, and used crutches to ambulate around his house and a wheelchair to go more than 100 feet.  The November 2011 knee examiner wrote that before the Veteran injured his right foot he was ambulatory, so he did not have loss of use of his legs.  The April 2012 examiner found that the Veteran could walk up to 60 feet with braces in no apparent distress.  The examiner also noted that his hands had no functional impact on his ability to work and his hands and wrist had more function than amputation with prosthesis.  Last, the examiner recorded full muscle strength in the lower extremities and no other neurologic abnormalities.  

The December 2012 examiner found that the wheelchair and braces were mainly for the Veteran's knees and back, not chronic fatigue syndrome.  The September 2013 examiner found reduced strength on hip flexion, knee extension, ankle plantar flexion and extension, and great toe extension.  During the September 2013 examination, the Veteran reported that chronic fatigue caused pain, weakness, and balance problems in his legs that lead to falls.  The December 2014 examiner noted that the Veteran was unable to walk or stand for any length of time and was primarily wheelchair bound.  In a June 2015 statement, the Veteran wrote that his knees caused excruciating leg pain and balance problems, which affected his ability to ambulate and required regular to constant use of crutches or a wheelchair.  The April 2016 knee examiner found the Veteran could not stand, sit, or walk for prolonged periods, used a brace and a cane, and had full strength at the knees with no muscle atrophy.  Finally, the November 2011, April 2012, September 2013, and April 2016 examiners for the knees and lower extremities found functionality greater than that for amputation with prosthesis.       

There is reason to doubt the credibility of the Veteran's reports of impairment.  On multiple occasions, examiners found that his subjective complaints did not comport with objective findings or normal presentations of his diagnoses.  Specifically, the October 2010 examiner wrote "On examination, his symptom[s] amplified.  Gag[ged] and groaned and the objective examination was not consistent with his complaints."  The examiner from August 2006 noted that the lumbar examination was considered unreliable because the Veteran made limited effort with flexion activities.  The August 2008 examiner noted that he claimed to be in bed 24 hours a day but had normal-appearing bulky musculature, which is not consistent with non-use of muscles from complete bedrest.  "[The Veteran] complained of balance problems, but neurologically, he did not appear to have any balance abnormalities."  See August 2008 examination.  Also in August 2008, on the hand examination, the Veteran reported no limitation due to his right hand or left wrist.  Then, during the aid and attendance portion of the examination, he claimed the loss of fine movement ability with his hands but the examiner found the claim was not demonstrated on examination.  The June 2010 examiner observed the Veteran in a better physical state with greater capabilities than he purported to have.  Although the Veteran consistently reported being incontinent, the examiners could find no organic or physiological reason for incontinence.  See June 2010, April 2012, and all spine examinations.    

In the December 2015 decision, the Board viewed the evidence positively for the Veteran, found equipoise, and granted SMC for aid and attendance based on the cumulative effect of his service-connected disabilities.  However, the Board would be remiss in finding an increased level of SMC without fully considering the implications of the inconsistencies in his reports of impairment.  The credibility of lay reports was not questioned by one examiner but multiple examiners throughout a period of several years, as detailed above.  As such, the Board considers the lay reports of symptoms but ultimately finds the objective testing more probative and deserving more weight.  The Board places more weight on evidence that reflects the Veteran was observed walking independently and with crutches on multiple occasions, musculature in his legs was normal, neurologic testing of his legs was normal, and examiners finding his lower extremities with greater functionality than amputation with prosthesis, which is required to demonstrate loss of use under 38 C.F.R. § 3.350(a)(2).    

In the December 2015 decision, the Board found that the Veteran had loss of use of his legs to preclude locomotion under 38 C.F.R. § 3.809(c).  The Board explained that the definition of loss of use under that regulation was more expansive as compared to § 3.350(a)(2).  Because of the differing legal definition and standard, the Board's finding in December 2015 does not conflict with its finding today.  As such, the Board does not currently find that the Veteran has loss of use of both feet or one or both hands as defined by 38 C.F.R. § 3.350(a)(2).  See 38 U.S.C.A. § 1114(l).  

More importantly, under 38 U.S.C.A. § 1114(o), to meet two or more of the rates provided in subsections (l) through (n) and qualify for the rate in subsection (o), 
no condition may be considered twice.  The Veteran's attorney argued in his brief before the Court that the Veteran's need for aid and attendance stemmed from his chronic fatigue syndrome and his loss of use stemmed from his back, meaning he could qualify for the rate in subsection (l) twice independently.  The 2015 Board decision specifically addressed the cumulative effects of the Veteran's service-connected disabilities in finding that he needed the aid and attendance of another, due to chronic fatigue syndrome, knees, right Achilles rupture, mucous colitis, back, and associated radiculopathy.  Even if the Board were to now find that the Veteran had loss of use of his feet, it would do so by considering the same disabilities that qualified the Veteran for compensation based on need for regular aid and attendance.  Indeed, the Veteran and his wife reported that the combination of all his disabilities caused him to be in need of regular aid and attendance.  In the July 2008 and January 2009 statements, the Veteran's wife wrote that his need for her assistance was due to all conditions: knees, right thumb, left wrist, lumbar spine, chronic fatigue syndrome, major depressive disorder, tinnitus, and irritable bowel syndrome.  While the Veteran's back and knee disabilities may have contributed to his problems with ambulation, on multiple occasions he reported having to stop ambulating because of fatigue.  He reported chronic fatigue syndrome caused pain, weakness, balance problems, and other limits to ambulation.  Based on the foregoing and the other pertinent medical and lay evidence of record, the Board again finds that the Veteran's need for aid and attendance stemmes from his chronic fatigue and back, among other service-connected disabilities as discussed in the 2015 Board decision.  Thus, subsection (o) precludes the Board from considering impairment from the same disabilities twice to award the Veteran a second rate under subsection (l).  38 U.S.C.A. § 1114(o).  In other words, the maximum rate under subsection (o) is not available here because the evidence weighs against a finding of entitlement to two or more rates under subsections (l) through (n) based on separate service-connected disabilities.  Breniser, 25 Vet. App. at 75.  

The Veteran also cannot satisfy the requirements of 38 U.S.C.A. § 1114(o) through subsections (m) or (n).  Those sections require a form of blindness or deafness, loss of use of both hands, or anatomical loss of both legs or one arm and one leg.  The Veteran does not satisfy any of those criteria and has not asserted that he does.

Without meeting the requirements under subsection (o), the Veteran cannot satisfy the requirements for a higher level of aid and attendance.  As discussed, he does not meet the requirements for subsection (n), so he does not meet the requirement for an intermediate rate between subsection (n) and subsection (o).  He also fails to meet the criteria for subsection (p), which requires a combination of deafness, blindness, or loss of or loss of use of three extremities.  As such, he is not eligible for additional aid and attendance under 38 U.S.C.A. § 1114(r) as a matter of law.  38 C.F.R. §§ 3.350, 3.352.


ORDER

Increased rate of special monthly compensation is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


